18 Cal. App. 2d 104 (1936)
ANNIE OLINGER et al., Appellants,
v.
PACIFIC GREYHOUND LINES (a Corporation), Respondent.
Civ. No. 2002. 
California Court of Appeals. Fourth Appellate District.  
December 10, 1936.
 No appearance for Appellants.
 Wright, Monroe, Thomas & Glenn for Respondent.
 Marks, J.
 This is a motion to dismiss the appeal under the provisions of rule V of the Rules for the Supreme Court and District Courts of Appeal.
 [1] The certificate of the county clerk of San Diego County shows that judgment was entered on February 15, 1936; that motion for new trial was denied on April 18, 1936, and notice given on April 22, 1936; that notice of appeal was filed May 29, 1936; that no proceedings are pending for preparation of a transcript nor settlement of a bill of exceptions.
 No transcript has been filed here and no appearance made by appellant.
 The appeal is dismissed.
 Barnard, P. J., and Jennings, J., concurred.